Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment
In view of Applicant’s Pre-Appeal Request filed June 20, 2022, the Non-Final Office Action mailed on April 4, 2022 is hereby Withdrawn and replaced with this Notice of Allowability.

Terminal Disclaimer
The terminal disclaimer filed on August 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,405,931 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6, 8-12, and 14-19 is allowed.

Reasons for Allowance
The closest prior art of record is U.S. Patent No. 8,839,237 B2 to Sahita et al (hereinafter “Sahita”).
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-8 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, ...the inventor’s lexicography must prevail....” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Sahita (U.S. Patent No. 8,839,237 B2) describes a method to communicate information between components in a virtualization enabled platform. In one embodiment, a component exchanges data via a communication page which only integrity protected components can access.  
Sahita however does not at least teach or suggest: “sequester a first protected content path for the first protected content information to the first portion of the memory system by making the first protected content path accessible during transmission the first protected content information on the first protected content path to only authenticated subsystems in the at least one hardware device that define the first protected content path; sequester a second protected content path for the second protected content information to the second portion of the memory system by making the second protected content path accessible during transmission of the second protected content information on the second protected content path to only authenticated subsystem in the at least one hardware device that define the second protected content path” as recited in the independent claims 1, 8 and 14.
Moreover, the missing claimed elements from Sahita are not found in a reasonable number of reference(s). Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Sahita disclosure because such would have changed the basic working principles and the operation of Sahita which is silent with respect to “sequester a first protected content path for the first protected content information to the first portion of the memory system by making the first protected content path accessible during transmission the first protected content information on the first protected content path to only authenticated subsystems in the at least one hardware device that define the first protected content path; sequester a second protected content path for the second protected content information to the second portion of the memory system by making the second protected content path accessible during transmission of the second protected content information on the second protected content path to only authenticated subsystem in the at least one hardware device that define the second protected content path” as recited in independent claims 1. 8 and 14. 
Conclusion 
The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.
•    Zedlewski (U.S. Patent Application Publication No. 2012/0227042 A1)
•    Goldsmith (U.S. Patent Application Publication No. 2006/00698228 A1)
•    Lopez (U.S. Patent Application Publication No. 2016/0057619 Al) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 - 6708.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        August 11, 2022